 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT

 7                                     EASTERN DISTRICT OF CALIFORNIA

 8

 9   AARON LAMONT STRIBLING,                                No.: 1:18-cv-01658-SAB (PC)

10                        Plaintiff,
                                                            ORDER TO SUBMIT APPLICATION
11             v.                                           TO PROCEED IN FORMA PAUPERIS FOR A
                                                            PRISONER, OR PAY FILING FEE
12   KERN VALLEY STATE PRISON, et al.,                      WITHIN 45 DAYS

13                        Defendants.
14

15             Plaintiff Aaron Lamont Stribling is a state prisoner proceeding pro se in a civil rights
16   action pursuant to 42 U.S.C. ' 1983. Plaintiff initiated this action by filing a complaint in the
17   United States District Court for the Southern District of California on November 19, 2018. (ECF
18   No. 1.)
19             On December 4, 2018, that court determined that venue was properly located in the
20   United States District Court for the Eastern District of California, (ECF No. 2), and the matter
21   was transferred to this Court on December 5, 2018 (ECF No. 3.) All future filings regarding this
22   case should be made to this court and contain the caption and case number set forth above.
23             Plaintiff has not paid the $400.00 filing fee for this action, or submitted an application to
24   proceed in forma pauperis pursuant to 28 U.S.C. ' 1915.
25             Accordingly, IT IS HEREBY ORDERED that:
26             1.     The Clerk of the Court is directed to send to Plaintiff an application to proceed in
27   forma pauperis for a prisoner;
28
                                                        1
 1            2.      Within forty-five (45) days of the date of service of this order, Plaintiff shall

 2   submit the attached application to proceed in forma pauperis, completed and signed, or in the

 3   alternative, pay the $400.00 filing fee for this action; and

 4            3.      No requests for extension will be granted without a showing of good cause.

 5   Failure to comply with this order will result in dismissal of this action.

 6
     IT IS SO ORDERED.
 7

 8   Dated:        December 6, 2018
                                                           UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
